          Case 4:20-cv-05640-YGR Document 430 Filed 04/12/21 Page 1 of 2



 1 Douglas J. Dixon, State Bar No. 275389
   ddixon@hueston.com
 2 HUESTON HENNIGAN LLP
   620 Newport Center Drive, Suite 1300
 3 Newport Beach, CA 92660
   Telephone:    (949) 229-8640
 4 Facsimile:    (888) 775-0898

 5 Attorneys for Third-Party Respondent
   Match Group, Inc..
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11 EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR
                                                      Case No. 4:11-cv-06714-YGR
12                   Plaintiff and Counter-Defendant, Case No. 4:19-cv-03074-YGR

13             vs.                                    NOTICE OF APPEARANCE

14 APPLE INC.,

15                   Defendant and Counterclaimant.

16 IN RE APPLE iPHONE ANTITRUST
   LITIGATION
17
   DONALD R. CAMERON, et al.,
18
               Plaintiffs,
19
         vs.
20
   APPLE INC.,
21
               Defendant.
22

23

24

25

26

27

28

                                         NOTICE OF APPEARANCE
     5959873
          Case 4:20-cv-05640-YGR Document 430 Filed 04/12/21 Page 2 of 2



 1             TO THE COURT, THE ELECTRONIC FILING ADMINISTRATOR, ALL PARTIES

 2 AND THEIR COUNSEL OF RECORD:

 3             PLEASE TAKE NOTICE THAT I, Douglas J. Dixon, hereby appear as counsel of record

 4 for third-party respondent Match Group, Inc. in the three above-captioned actions. I certify that I

 5 am admitted to practice in this Court.

 6
               DATED: April 12, 2021.                 Respectfully submitted,
 7
                                                      HUESTON HENNIGAN LLP
 8

 9                                                    /s/ Douglas J. Dixon
                                                      DOUGLAS J. DIXON
10
                                                      Attorneys for Third-Party Respondent
11                                                    MATCH GROUP, INC.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -2-
                                            NOTICE OF APPEARANCE
     5959873
